NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 13a0474n.06

                                          Case No. 12-3660                                   FILED
                                                                                          May 13, 2013
                           UNITED STATES COURT OF APPEALS                           DEBORAH S. HUNT, Clerk
                                FOR THE SIXTH CIRCUIT

 CYNTHIA RIDLEY-COLEMAN,                                )
                                                        )
         Petitioner,                                    )      PETITION FOR REVIEW OF
                                                        )      AN ORDER OF THE BOARD
                 v.                                     )      OF IMMIGRATION APPEALS
                                                        )
 ERIC H. HOLDER, JR., Attorney General,                 )
                                                        )
       Respondent.                                      )
 _______________________________________                )

BEFORE: BATCHELDER, Chief Judge; GUY and BOGGS, Circuit Judges.

        ALICE M. BATCHELDER, Chief Judge. Cynthia Ridley-Coleman, a native and citizen

of Ghana, seeks review of the decision by the Board of Immigration Appeals (BIA) affirming an

immigration judge’s (IJ’s) denial of her application for adjustment of status, which was filed

pursuant to § 245(a) of the Immigration and Nationality Act (INA), 8 U.S.C. § 1255(a). We DENY

the petition.

        Under INA § 245(a), 8 U.S.C. § 1255(a), the Attorney General may adjust the status of an

alien to that of a permanent resident under certain conditions, the first of which is that the alien was

“inspected and admitted . . . into the United States.” See Cika v. Holder, 344 F. App’x 208, 216 (6th

Cir. 2009) (emphasizing that “the provision in the INA allowing for adjustment of status applies only

to aliens who were inspected and admitted or paroled into the United States” (internal quotation

marks omitted)); Ni v. I.N.S., 54 F. App’x 212, 218 (6th Cir. 2002) (labeling this requirement a

“condition[] precedent”). The alien bears the burden of proving that he or she was inspected and
12-3660, Ridley-Coleman v. Holder



admitted into the United States. See Lockhart v. Napolitano, 573 F.3d 251, 254-55 (6th Cir. 2009)

(holding that, under § 1255, “the alien must prove statutory eligibility for the adjustment”); see also

8 U.S.C. § 1229a(c)(4)(A)(i) (requiring that “[a]n alien applying for relief or protection from removal

has the burden of proof to establish that the alien . . . satisfies the applicable eligibility

requirements”).

        According to Ridley-Coleman’s passport, she entered the United States through St. Paul,

Minnesota, on March 8, 2000; she then returned to Ghana, disembarking there on June 20, 2000; and

she obtained a new five-year visa on June 7, 2002. Her passport contains no record of any entry into

the United States after that, but she is currently present in the United States and has been since at

least May 28, 2004, when she was arrested in Ohio. According to an I-213 form prepared by an

Immigration Control and Enforcement (ICE) officer on June 2, 2004, Ridley-Coleman claimed at

that time to have last entered the United States on or about July 31, 2002, through New York City.

Consequently, the record evidence suggests that Ridley-Coleman’s last entry into the United States

occurred sometime after June 20, 2000, without inspection or admission.

        Ridley-Coleman testified that she last entered the United States through St. Paul, Minnesota,

on March 8, 2000, at which time she was inspected and admitted, and that she has not departed since

then. She testified that she did not return to Ghana on June 20, 2000, and did not know how that

stamp got into her passport. She testified that, in May 2002, she mailed her passport back to Ghana

to have her visa renewed and that she received it back through the mail, with the June 2002 visa,

about one month later. She testified that because this was only a visa renewal, her physical presence

in Ghana was not required. She speculated that the June 20, 2000, stamp might have been entered

                                                  2
12-3660, Ridley-Coleman v. Holder



into her passport at that time, perhaps by someone who believed that it would ease the acquisition

of the visa. She did not provide any corroborating evidence. The government contested this story

by citing documentary evidence of current practices, which require that an applicant must be present

in Ghana to obtain a visa to the United States from the consulate there. Ridley-Coleman argued that

practices were different in 2002, but she did not produce any evidence to corroborate that argument.

Ridley-Coleman testified that she did not recall telling the ICE officer that she had entered the

United States through New York City on July 31, 2002, but could offer no explanation as to why the

officer would have recorded that falsely. When all of the evidence is considered, her self-serving

and uncorroborated testimony is insufficient to overcome the documented record evidence.

        Ridley-Coleman has not met her burden of proving that she was inspected and admitted upon

her last entry into the United States. Consequently, she is not eligible for adjustment of status and

the BIA and IJ were correct to deny her application. We DENY the petition for review.




                                                 3